Exhibit 2.1 Share Exchange AGREEMENT THIS AGREEMENT is made effective as of the 14th day of May, 2012 AMONG: NEOLOGIC ANIMATION INC., a Nevada corporation, of Jindi Garden, Boyage, Xihu District, Hangzhou, Zhejiang, P.R. China (“Pubco”) AND: FULL EAST INTERNATIONAL LIMITED, a British Virgin Islands corporation, of Grove House, P.O. Box 438, Road Town, Tortola, British Virgin Islands (“Priveco”) AND: Zhang Hongxiao of Boyage, Jindihuayuan, Xihu District, Hangzhou, Zhejiang Province, P.R. China AND: Zhu Yongfu of Cuizhuhuayuan, Jinyun County, Zhejiang Province, P.R. China AND: Tao Yuedan of #90 Nantang Road, Jinyun County, Zhejiang Province, P.R. China AND: Kotni Ramasankara Rao of P.O. BOX 78018-00507 – 00507, Nairobi, Kenya (the “Selling Shareholder”) WHEREAS: A.
